Opinion of the Court.
THAT notice to the drawer and endorsers of a negotiable instrument placed on the footing of a foreign bill of exchange, given on the day after the protest, where the parties reside in the same village, has been so frequently decided by this court to be sufficient, it is now thought unnecessary to say any thing further on that subject.
That being the only question in this cause, and decided differently in the court below, the judgment must be reversed with costs, and the cause remanded, for new proceedings according with this opinion.